Citation Nr: 9924039	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  95-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of service connection for a low 
back injury.

2.  Entitlement to service connection for a nerve entrapment 
disorder of the upper extremities (hereinafter "nerve 
entrapment disorder"), to include as secondary to a service-
connected cervical spine injury, C6-7 with degenerative joint 
disease and radiculopathy (hereinafter "cervical spine 
disability").

3.  Entitlement to a total disability evaluation based on 
individual unemployability (hereinafter "TDIU").


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in January 
1995 and November 1998 by the Department of Veteran Affairs 
(VA) Regional Office (RO) in Chicago, Illinois, which, in 
pertinent part, denied the following: the veteran's request 
to reopen a claim for service connection for a low back 
injury; service connection for a nerve entrapment disorder 
secondary to a service-connected cervical spine injury, C6-7 
with degenerative joint disease and radiculopathy; and TDIU.

The veteran's claim that new and material evidence has been 
received to reopen a claim of service connection for a low 
back injury was before the Board in May 1997, at which time 
it was referred to the RO for additional development.  The 
additional development having been completed, the matter is 
again before the Board for appellate review.




FINDINGS OF FACT

1.  By rating decision in September 1989, entitlement to 
service connection for a low back injury was denied; a timely 
substantive appeal was not received. 

2.  The evidence associated with the claims file subsequent 
to the September 1989 rating decision is cumulative or 
redundant of evidence previously submitted, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3. There is no competent medical evidence showing a nexus or 
link between the veteran's nerve entrapment disorder and his 
period of active military service, or as secondary to 
service-connected cervical spine disability. 

4.  The veteran is not precluded from substantially gainful 
employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  New and material evidence has not been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for nerve entrapment 
disorder, to include as secondary to a service-connected 
cervical spine disability. 

4.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 1502, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 4.15, 4.16, 4.19 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been 
received for service connection for a low back injury

The Board observes at the outset that in a September 1989 
rating decision, entitlement to service connection for a low 
back injury was denied, but the veteran did not file a 
substantive appeal.  Therefore, the September 1989 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

In January 1995, the RO rendered a rating decision denying 
the veteran's request to reopen a claim for service 
connection for a low back injury.  As previously explained, 
the veteran appealed that decision to Board, which in turn 
remanded the case back to the RO in May 1997 for further 
development.  Specifically, the Board's remand directed the 
RO to obtain certain private medical records from Ludwig 
Dech, M.D.  The Board observes that the RO has made all 
reasonable attempts to obtain the specified records.  
Nevertheless, the record reflects that such records either do 
not exist or are simply inaccessible to the RO under 
circumstances that are beyond the control of VA.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence of record at the time of the September 1989 
rating decision consisted of the following: service medical 
records (SMRs), which show no indication that the veteran 
complained of, was treated for, or diagnosed with, any injury 
or disease of the lumbar back; a November 1974 VA examination 
report, which stated that there were no abnormalities of the 
thoracic or lumbar spine; a November 1987 letter from a 
private physician, Ludwig Dech, M.D., S.C., stating that he 
treated the veteran in September 1977 and June 1978 for 
"acute back strain" and "acute muscle spasms; 
paravertebral;" a November 1988 VA radiology report included 
a finding of degenerative arthritic changes at the thoracic 
spine with minimal lumbar scoliosis; a June 1989 VA 
examination showing a history of a lumbar injury and possible 
post-traumatic arthritis; and a July 1989 VA radiology report 
that stated an impression of normal lumbosacral spine.   

The relevant evidence associated with the claims file 
subsequent to the September 1989 rating decision consists of 
the following: private treatment records for the period 
September 1977 to June 1978, apparently from Dr. Dech, 
showing the veteran made complaints and was treated for 
"back strain"; a private June 1978 treatment record of the 
lumbar spine from Passavant Memorial Area Hospital 
Association diagnosing the veteran with muscle strain of the 
dorsal and lumbosacral spine, but finding "[n]o significant 
bony abnormality" upon contemporaneous X-ray; a March 1993 
VA X-ray report and a March 1994 magnetic resonance imaging 
(MRI), both of the lumbosacral spine, which were negative for 
any abnormalities; a March 1994 VA examination report that 
diagnosed the veteran with mechanical low back pain, with 
range of motion testing showing forward flexion to 65 
degrees, backward extension to 30 degrees, right flexion to 
25 degrees, left flexion to 30 degrees, and rotation on both 
sides to 40 degrees; and a September 1998 VA treatment record 
noting the veteran had degenerative joint disease of the 
spine and pain on palpation in the paraspinal area.

After consideration of the above evidence, the Board concludes 
that its analysis need not go beyond the first step of the 
three-step analysis.  The newly received evidence is 
essentially cumulative, redundant, and otherwise not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The post-service medical 
records submitted both before the final September 1989 rating 
decision and thereafter do show the veteran did have episodes 
of low back pain.  However, the veteran's claim was denied on 
the basis that there was no evidence his low back injury was 
related to service.  The SMRs show only that the veteran 
incurred an injury to his cervical spine.  Neither the old 
evidence nor new evidence relate any of the veteran's low back 
symptomatology to an injury or disease incurred during 
service.  In other words, there was no evidence of a link 
between the veteran's low back injury and service.  

The veteran's own Board hearing testimony and written 
statements regarding an injury to his low back in service, 
which has continued to the present are duplicative of the 
contentions he was advancing at the time of his September 
1989 claims.   

In sum, the Board is unable to find that any of the newly 
received items of evidence can be considered new and material 
so as to reopen the veteran's claim.  The Board hereby 
informs the veteran that in order to reopen and well-ground 
his claim, it is necessary to augment the record with 
competent evidence showing a link or nexus between his 
current low back symptoms and military service.  

II.  Service connection for a nerve entrapment disorder
secondary to a service-connected cervical spine disability  

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Initially, the Board must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Historically, the Board observes that the veteran is 
currently service-connected for a cervical spine disability.  
Pursuant to a March 1998 rating decision, the veteran's 
disability rating was increased to 60 percent, effective 
November 1997. 

The service medical records (SMRs) are devoid of any 
indication that the veteran complained of, was treated for, 
or diagnosed with, any neurologic disorder affecting the 
upper extremities, including a nerve entrapment disorder.  

A November 1974 VA special orthopedic examination report 
stated that the veteran had no abnormality of the fingers or 
hands, that he had an excellent grip of the right and left 
hand with no impairment of strength, function, or dexterity.  
The examiner also observed that the wrists, elbows, and 
shoulders were normal, with no impairment of strength or 
function. 

A June 1989 VA joints range of motion examination found 
normal range of motion of the upper extremities.

A March 1994 VA neurological examination report recounted the 
veteran's complaints of tingling and numbness, particularly 
in the left arm.  The diagnosis was degenerative joint 
disease with secondary radiculopathy involving all 
extremities.

A February 1997 VA electromyography/nerve conduction study 
(EMG/NCV) revealed a significant slowing across both elbows 
in the ulnar nerves and prolonged sensory nerve action 
potential (SNAP) latencies in the median (palmer), right 
ulnar, and right radial nerves.  The impression was as 
follows: "Study is [consistent with] bilateral ulnar 
compression neuropathy at elbows.  There is also evidence of 
compression of both median sensory nerves at flexor 
retinaculum (ie [sic] mild carpal tunnel syndrome).  Mild 
radial sensory neuropathy of unknown cause. Cannot exclude 
radiculopathy."

A November 1997 VA neurology clinical record states that the 
veteran could not work for 2 months, for an unarticulated 
cause.  A December 1997 VA treatment record states that the 
veteran could not work for 4 months due to neck and back 
pain.  And a March 1998 VA treatment record noted that the 
veteran could not work for 6 months due to hand numbness 
associated with nerve entrapment.

A June 1998 VA medical opinion included a review of the 
veteran's medical history, encompasing the evidence related 
to his service-connected cervical spine disability - which 
was incurred 25 years earlier - and specifically commented 
upon the February 1997 EMG/NCV finding that radiculopathy 
could not be excluded.  The examiner diagnosed the veteran 
with ulnar nerve compression, median sensory nerve 
compression, and radial sensory nerve neuropathy, and 
specifically opined that these diagnoses were not secondary 
to his service-connected cervical spine disability incurred 
due to trauma 25 years earlier, but rather have an origin in 
the elbows down to the wrist without any correlation to his 
service-connected cervical spine disability.

An October 1998 VA neurology clinical record noted the 
veteran was seen for complaints of weakness, tingling, and 
pain in the upper extremities, causing the veteran to be 
unable to work.  The diagnosis was carpal tunnel syndrome. 

The remaining evidence consists of the veteran's lays 
statements contending that his nerve entrapment disorder is 
the result of his service-connected cervical spine 
disability, or otherwise incurred as a result of service.

After a careful review of the record, the Board finds that 
the veteran's claim of entitlement to service connection for 
a nerve entrapment disorder, to include as secondary to a 
service-connected cervical spine disability, is not well 
grounded.  First, the SMRs show no evidence that the veteran 
complained of, was treated for, or diagnosed with, a nerve 
entrapment disorder.  Second, the record reveals that the 
first complaints related to a nerve entrapment disorder did 
not appear until March 1994, some 20 years after separation 
from service.  Third, the June 1998 VA medical opinion 
specifically opined that the veteran's nerve entrapment 
disorder was not the proximate result of the veteran's 
service-connected cervical spine disorder, or otherwise 
related to service.  Therefore, the veteran's appeal must be 
denied as not well grounded on the basis that there is no 
medical evidence of a nexus or link between the veteran's 
currently diagnosed nerve entrapment disorder and the 
veteran's service-connected cervical spine disability, or any 
other disease or injury incurred during service. 

Thus, the only evidence of record supporting the veteran's 
contentions are the veteran's lay statements.  As a matter of 
law, however, the veteran, as a layperson, is not competent 
to render medical diagnoses or to offer opinions as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  In other words, the veteran needs 
to show medical evidence that his nerve entrapment disorder 
has been caused by his service-connected cervical spine 
disability or otherwise related to service.  By this 
decision, the Board is informing the veteran that medical 
evidence of causation is required to render his claim well 
grounded.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

III.  TDIU

The veteran claims that his service-connected disabilities 
render him unemployable.  The Board finds this claim well 
grounded and the VA's duty to assist fulfilled.  A total 
disability evaluation may be assigned where the schedular 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a). 

The veteran currently is service-connected for the following 
disabilities: a cervical spine disability, currently rated as 
60 percent disabling; diplopia secondary to paresis of the 
left superior oblique, currently rated as 30 percent 
disabling; residuals of a fracture of the left fourth 
metacarpal, currently rated as noncompensable; and a history 
of cerebral concussion, currently rated as noncompensable.  A 
combined disability evaluation of 70 percent has been in 
effect since November 1997.  In light of the foregoing, the 
veteran satisfies the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a).  The 
question remains, however, whether these disabilities render 
him unable to obtain and retain substantially gainful 
employment.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  In this context, it noted the 
following standard announced by the United States Court of 
Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.

However, in order to be granted a TDIU, the veteran's 
service-connected disabilities, alone, must be sufficiently 
severe to produce unemployability.  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.  In this case, the veteran's occupational 
background and educational attainment are satisfactory for 
employment purposes.  According to his written and oral 
statements and TDIU application, he graduated from high 
school and has two years of college education.  From January 
1995 to October 1995 he worked as a driver for the 
Jacksonville Area Association for Retarded Children.  From 
October 1995 to February 1997, he worked as an electrician 
for Douglas Electric.

The veteran contends that he is totally and permanently 
unemployable due to his service-connected cervical spine 
disability.  In support of this contention, the veteran 
submitted into evidence a letter from the veteran's last 
employer, Douglas Electric, which states that the veteran was 
terminated from employment because his service-connected 
disability imposed physical limitations on his ability to 
perform the required occupational tasks.

The medical evidence, however, is not sufficiently supportive 
of the veteran's contention that he is totally and 
permanently unemployable due to his service-connected 
cervical spine disability.  Although a December 1997 VA 
treatment record states that the veteran could not work for 4 
months due to neck and back pain, this evidence shows only 
that the veteran was temporarily unemployable due to his 
service-connected spine disability.  Moreover, there is no 
other medical evidence showing the veteran is unemployable 
due to his cervical spine disability, or any other service-
connected disability.  A November 1997 VA neurology clinical 
record states that the veteran could not work for 2 months, 
for an unarticulated cause, and a March 1998 VA neurology 
clinical record states that the veteran could not work for 6 
months due to hand problems caused by nerve entrapment.  As 
previously explained in the preceding section of this 
decision, the veteran was denied service connection for nerve 
entrapment disorder.  Indeed, the June 1998 VA medical 
opinion stated that, concerning the veteran's degree of 
employability, the examiner commented that the March 1998 VA 
medical record noting the veteran could not work was only 
temporary as it was effective for 6 months, and that in any 
case, the nerve entrapment disorder that caused this 6 month 
period of unemployability was (and is) a nonservice-connected 
disability with origins in the elbows and wrists. 

Thus, the medical records strongly suggest that, to the 
extent the veteran is unemployable, his unemployability is 
due, at least in part, to a nonservice-connected disabilitie.  
In light of the above, the Board finds that the evidence does 
not establish that the veteran's service-connected 
disabilities, alone, are sufficiently severe as to preclude 
him from securing or following a substantially gainful 
occupation.  Accordingly, the veteran's TDIU claim must be 
denied.


ORDER

New and material evidence not having been received, the 
veteran's claim for service connection for a low back injury, 
is denied. 

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a nerve entrapment 
disorder, to include as secondary to a service-connected 
cervical spine injury, C6-7 with degenerative joint disease 
and radiculopathy, is denied.

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




 

